Citation Nr: 0738125	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-25 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a dental condition 
as the residual of dental trauma.  

3.  Entitlement to service connection for claimed 
hypertension.  




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January 1985 to 
December 1987 and from September 1990 to June 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 RO rating 
decision.  

The Board remanded the case to the RO in December 2006 for 
the purpose of scheduling the veteran for a hearing before 
the Board at the RO, per his request.  

The veteran then testified before the undersigned Veterans 
Law Judge in a hearing at the St. Louis, Missouri, RO in 
September 2007.

During the Board hearing the veteran submitted VA medical 
records with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to be diagnosed with major 
depression, for which he is service-connected; he is not 
diagnosed with PTSD.  

3.  The veteran is shown to have had a traumatic injury to 
four upper front teeth during military service, but dental 
examination shows no current residuals of such trauma for 
which service connection can be granted.  

4.  The veteran is diagnosed with hypertension, which became 
manifest several years after military service, that is not 
shown to be due to any event or incident of his military 
service or to have been caused or aggravated by service-
connected disability.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  The veteran does not have an acquired dental disability 
that was incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 
17.161 (2007).  

3.  The veteran does not have a disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by his active service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.  

In October 2001, prior to the rating decision on appeal, the 
sent the veteran a letter advising him that to establish 
entitlement to service connection for a disability, the 
evidence must show a current disability, an event in service, 
and a relationship between the claimed disability and 
military service.  The RO also sent the veteran a PTSD 
questionnaire regarding in-service stressors.  The veteran 
had ample opportunity to respond prior to issuance of the 
rating decision in June 2002.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims herein decided, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The RO's letter informed the veteran that VA would make 
reasonable efforts to help the veteran get such things as 
medical records, employment records, or records from other 
Federal agencies.  The letter advised the veteran that he 
must give VA enough information about those records to that 
the RO could request them from the agency having custody, and 
that it was his responsibility to make sure those records 
were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

The fourth content-of-notice requirement under Pelegrini (a 
request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claims) was not 
expressly satisfied.  

However, the Board notes that the Court has held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the absence of express 
notice of the fourth content-of-notice provision of Pelegrini 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the 
veteran was advised of the evidence required to show 
entitlement to service connection and the evidence received 
and considered in adjudicating his claims.  He was 
accordingly constructively on notice to provide any relevant 
information in his possession that was not already of record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated, in the matters now before the Board, 
documents fully meeting the VCAA's notice requirements were 
provided to the veteran before the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran, in that his claim was fully developed 
and readjudicated after notice was provided.  Mayfield, 
supra.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the Supplemental 
Statement of the Case (SSOC) in July 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) in a letter in March 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claims for service 
connection herein decided.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim.  

The veteran's service medical record (SMR) and service 
personnel record (SPR) are on file, as well as extensive VA 
and non-VA treatment records showing medical service provided 
to the veteran after his discharge from service.  The veteran 
has not identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having additional records that should be obtained before the 
claim is adjudicated.  

The Board notes in this regard that the veteran testified 
that he has had dental treatment by a non-VA dentist; those 
records are not on file.  However, as explained in more 
detail below, compensation cannot be awarded for restorable 
teeth, and the veteran's testimony shows that all cited 
dental treatment was directed toward tooth restoration.  

Accordingly, delay for the purpose of obtaining dental 
records would simply delay adjudication of the claim without 
providing any support to his claim for service connection.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran has been afforded VA medical examinations 
specific to each of his claims for service connection - 
psychiatric, dental, and hypertension.  

The veteran has been afforded a hearing before the Board, 
during which he presented oral evidence in support of his 
claim and also presented additional documentary evidence for 
inclusion in the record.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection on appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  


Service connection for PTSD

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In May 1991 the veteran executed a redeployment examination 
in which he complained of trouble sleeping, depression, 
nervousness, and nightmares of dead bodies.

The earliest psychiatric evaluation of record is a January 
2001 evaluation performed by Dr. DAM in January 2001.  The 
veteran made no reference to any in-service stressors; 
rather, he cited stresses consequent to malignant 
hypertension and resultant systemic illnesses and emotional 
problems.  The psychiatrist's diagnosis was severe major 
depression, noted as in the context of life-threatening and 
severely disruptive medical illness.

The file contains a March 2001 letter from Dr. JNE, a family 
practitioner, stating that he had been treating the veteran 
since October 1997 for a number of medical problems.  Dr. JNE 
added that the veteran was being treated by Dr. DAM, and that 
Drs. JNE and DAM agreed that most of the veteran's trouble 
was related to hypertension and some PTSD (however, as noted, 
Dr. DAM did not record a diagnosis of PTSD, but rather severe 
major depression).  

The veteran had a VA PTSD examination in December 2001.  The 
examiner, a psychologist, reviewed the claims file, 
interviewed the veteran, and administered a number of 
psychometric diagnostics.  The veteran reported having a 
number of symptoms characteristic of PTSD, including 
nightmares and intrusive memories of stressful experiences 
during service (the sight of dead bodies and fear of capture 
by the enemy).  

However, the examiner stated that it was not clear that the 
veteran met the full criteria for a diagnosis of PTSD.  
Instead, the examiner diagnosed major depressive disorder and 
personality disorder not otherwise specified (NOS).  

The examiner stated that the veteran met all the criteria for 
diagnosis of major depressive disorder and some, but not all, 
the criteria for diagnosis of PTSD.  The examiner also stated 
that the veteran's psychological testing showed a clear 
conscious effort to grossly exaggerate his symptoms.  

The examiner issued an addendum opinion in May 2002 stating 
that it was at least as likely as not that the veteran's 
major depressive disorder was directly related to military 
service, as consistent with the veteran's reported symptoms 
in May 1991 and the report by psychiatrist DAM cited above.  

Based on the VA examination and opinion, the rating decision 
on appeal granted service connection for major depressive 
disorder but denied service connection for PTSD.  

The veteran underwent a VA examination by a psychologist in 
December 2003.  The examiner interviewed the veteran and 
reviewed the claims file.  The examiner noted that the 
veteran was very insistent on reporting symptoms of PTSD, but 
that the veteran did not meet the full criteria for a 
diagnosis of PTSD.  The examiner diagnosed major depressive 
disorder and personality disorder NOS.  

A VA outpatient treatment note in December 2006 states that 
PTSD screen was positive, but the veteran declined referral 
to the VA mental health clinic for PTSD. His VA problem list 
accordingly continued to reflect recurrent major depression 
but not PTSD.  

The evidence above establishes that the veteran has some 
symptoms of PTSD.  However, he has not been competently 
diagnosed with PTSD. Rather, he has been diagnosed by 
multiple psychiatrists and psychologists with major 
depression, for which service connection has been granted.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In the absence of a current diagnosis of PTSD, the Board 
finds that service connection cannot be granted for that 
disability.  

The veteran testified before the Board in September 2007 that 
he felt that his psychiatric disorder had been misdiagnosed; 
instead of major depressive disorder he believed that he had 
PTSD.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the VA and non-VA 
psychiatric diagnoses assigned to the veteran's psychiatric 
disability have clearly and specifically not included PTSD.

The veteran reports exposure to combat-related stresses 
during service in the first Persian Gulf War, specifically, 
the sight of dead and wounded persons.  He also states that 
he was attached to the 82nd Airborne Division and served as a 
combat infantryman.  These stressors are not established by 
the evidence; however, absent a diagnosis of PTSD, the 
question of verified or verifiable stressor is not reached.  

The Board has also considered the lay evidence offered by the 
veteran, to include his testimony as discussed above and 
letters received in December 2001 from acquaintances GC, PH, 
CO, JLC, SAE, RMB, SP, LW and GW, CAD, BAR, DJPY, SM, MJS, 
DB, CH, DLL, ex-wife AMM, current wife DAH, and sister CH.  

The letters state that the veteran returned from the Persian 
Gulf War with significant medical problems (predominantly 
epigastric problems and joint/muscle pains, some of which 
were subsequently granted service connection and some of 
which were denied) and emotional problems (predominantly 
depressive symptoms).  

To the extent that the letters describe observable 
psychiatric symptoms, the Board notes that a layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The symptoms described in the lay 
statements are consistent with the major depression for which 
the veteran is already service-connected, and do not 
establish any basis for the veteran's belief that his 
psychiatric disorder has been misdiagnosed.  

Based on the evidence and this analysis, the Board finds that 
the veteran does not have diagnosed PTSD.  Accordingly, the 
claim for service connection for that disorder must be 
denied.  


Service connection for a dental disability residual to trauma

Compensation is available for loss of teeth due to loss of 
substance of the body of the maxilla or mandible, where the 
lost masticatory surface cannot be restored by suitable 
prosthesis.  38 C.F.R. § 4.150 (schedule of ratings - dental 
and oral conditions).  

Otherwise, replaceable missing teeth will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. 
§ 3.381(a).  

Those veterans having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
service trauma may be authorized any treatment indicated as 
reasonably necessary for correction of such service-connected 
noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c).  
 
The veteran testified that during his first period of 
military service (1985-1987) he broke five front teeth while 
playing basketball.  

The veteran's SMR shows that he injured teeth # 6-7-8-9 while 
playing basketball in July 1986.  The teeth were not 
fractured, but there were multiple cracks in the enamel.  The 
dentist popped # 8 into position and pressed # 9 back into 
its socket, and the four teeth were acid-etch splinted 
together.  

By September 1986, the teeth were healing normally, although 
the veteran continued to complain of pain in # 7 and to a 
lesser extent # 8.  In February 1987 the veteran received, at 
his request, a gold crown on # 7 with a customized design 
(champagne glass) on its face.  

The veteran had a VA dental/oral examination in November 
2001during which he complained of bleeding gums and 
sensitivity in teeth # 2 and 3.  He reported that, during 
active duty, teeth # 7, 8, 9, 10, and 11 had been knocked out 
and re-implanted.  

The examination showed that tooth # 27 had been extracted for 
malalignment but could be replaced by a prosthesis.  There 
was also 10 percent bone loss.  The only diagnosis of current 
disorder was "sensitive teeth."  There was no indication 
that teeth # 6, 7, 8, or 9 were missing or damaged in any 
way, and no evidence of any injury to the maxilla or mandible 
resulting in nonrestorable teeth.  

As the evidence does not show loss of teeth due to loss of 
substance of the body of the maxilla or mandible, where the 
lost masticatory surface cannot be restored by suitable 
prosthesis, the veteran is not shown to have a dental 
disability subject to compensation under the laws and 
regulations administered by VA.  Accordingly, he has not 
presented a claim for service connection.  Brammer, supra.  

The veteran testified before the Board in September 2007 
that, during service, five front teeth had been totally 
knocked out and were replaced with "spikes" in the gums.  
Following discharge from service the gold-crowned tooth had 
to be replaced on two occasions because it fell out.  Also, 
the other teeth periodically loosened and had to be wedged or 
tightened back into place.  The other teeth have been 
sensitive and necessitate the use of special toothpaste for 
sensitive teeth.  

As noted, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384; Falzone, 8 Vet. App. at 403.  To the extent that 
the veteran asserts that five teeth were "knocked out" his 
testimony is contradicted by the SMR, which clearly shows 
that four teeth were injured, of which only two were 
"knocked out" and two others were loosened.  

In any event, even assigning full credibility to the 
veteran's assertion of problems with his teeth after 
discharge from service, he has not asserted that any of the 
teeth in question are non-restorable.  Accordingly, his 
testimony does not show entitlement to a compensable dental 
disability.  

Based on the evidence and this analysis, the Board finds that 
the criteria for service connection for a dental condition 
are not met.  Accordingly, the claim must be denied.  


Service connection for hypertension

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).  

The SMR shows that the veteran's blood pressure at the time 
of his discharge from his first period of military service in 
November 1987 was 116/78.  During his second period of 
military service his blood pressure was measured as 152/67 in 
May 1991; these readings are not hypertensive by the VA 
rating criteria above.  

Service connection may be presumed for hypertension that 
becomes manifest to a compensable degree within one year 
after discharge from service, even if not reflected as 
manifested during military service.  38 C.F.R. §§ 3.307, 
3.309(a).  

Blood pressure readings during the year after the veteran's 
discharge from military service (June 1991 to June 1992) as 
shown in medical records from the veteran's employer Martin 
Marietta are not indicative of hypertension: 140/84 in 
September 1991, 142/82 in January 1992, and 158/82 in 
February 1992.  The presumption accordingly does not apply.  

The earliest blood pressure readings showing chronic 
hypertension begin in December 1993 (136/96 and 140/90 at 
Southwest Missouri Hospital).  The earliest recorded 
diagnosis of hypertension was in August 1994 (treatment note 
by Gastroenterology Associates of Southeast Missouri).  

The veteran's blood pressure measurements since December 1993 
have been consistently hypertensive.  The file contains 
extensive medical treatment notes from a number of medical 
providers contracted by employers Martin Marietta and United 
States Enrichment Corporation, which show the veteran's blood 
pressure measurements and medications over time but do not 
provide an opinion regarding etiology thereof.  

The veteran had a VA hypertension examination in November 
2001 during which he reported being diagnosed with 
hypertension in 1992.  The examiner performed a medical 
examination, including multiple blood pressure readings, and 
diagnosed malignant hypertension not well controlled with 
medication.  

The veteran had a VA general medical examination in December 
2003 during which the examiner measured the veteran's blood 
pressure three times.  The examiner diagnosed controlled 
hypertension.  

The evidence above establishes that the veteran has a current 
diagnosis of hypertension.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case there is no medical evidence whatsoever 
attributing the veteran's diagnosed hypertension to any event 
or incident of his military service.  

The veteran has service connection for major depression 
(rated as 30 percent disabling), irritable bowel syndrome 
(rated as 30 percent disabling), right and left ankle 
arthrosis (each rated as 20 percent disabling), and chronic 
fatigue (rated as 20 percent disabling).  The veteran has not 
asserted, and the evidence of record does not show, that 
hypertension was due to or aggravated by these service-
connected disabilities.  

The veteran testified before the Board in September 2007 that 
he had no blood pressure problems before serving in the 
Persian Gulf but developed hypertension soon after return; he 
accordingly feels that his hypertension (and resulting 
cardiac and renal disorders) are related to such service.  

As noted above, a layperson is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384; Falzone, 8 Vet. App. at 403.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the veteran's assertion to the medical 
examiner that he had been diagnosed with hypertension in 1992 
is not credible because it is inconsistent with the medical 
evidence of record.  The file contains extensive medical 
records, and none of those records show actual diagnosis of 
hypertension prior to August 1994, or hypertensive readings 
prior to December 1993.  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, contemporaneous 
medical evidence is not absent; it is present, and it 
contradicts the veteran's assertions.  

The Board has the authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.   Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).  In this case, the Board finds that the veteran's 
testimony does not show development of hypertension during 
military service or during the presumptive period, since such 
testimony is contradicted by the medical evidence of record.  

The file contains a December 2001 letter from the veteran's 
sister, stating that the veteran had been on hypertension 
medication as long as she could remember, and a December 2001 
letter from the veteran's mother stating that the veteran had 
suffered from high blood pressure for a long time.  A 
December 2001 letter from nurse AE also states that the 
veteran was being treated for hypertension.  

A letter from Dr. JNE, received in December 2001, states that 
he had been treating the veteran since October 1997, and that 
the veteran subsequently developed hypertension.   However, 
Dr. JNE stated that he had not examined the veteran prior to 
military service.  

In regard to the letters, the Board finds that, even 
assigning full credibility to the authors thereof, nothing in 
those statements shows hypertension during service or during 
a presumptive period.  The statements establish that the 
veteran developed hypertension after his discharge from 
active service, but that fact is not in dispute.  
 
Evidence of a present condition is generally not relevant to 
a claim for service connection, absent some competent linkage 
to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).   In this case there is no such competent evidence of 
linkage between the current hypertension and the veteran's 
military service, and the claim for service connection must 
accordingly be denied.  


Benefit of the doubt

Based on the analysis, the Board concludes that the criteria 
for service connection for PTSD, dental condition due to 
trauma, and hypertension must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As the preponderance of the evidence is against these claims 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for claimed PTSD is denied.

Service connection for a claimed dental condition as the 
residual to dental trauma is denied.  

Service connection for hypertension is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


